 



Exhibit 10.15
RENT-A-CENTER, INC.
FORM OF STOCK COMPENSATION AGREEMENT
     THIS AGREEMENT, made as of the ___day of                     , ___, between
Rent-A-Center, Inc. (the “Company”) and                      (the “Executive”),
pursuant to the Amended and Restated Rent-A-Center, Inc. Long-Term Incentive
Plan (the “Plan”).
     1. Company Stock Award. Subject to the vesting and other terms and
conditions set forth in this Agreement, the Company hereby grants to the
Executive the right to receive ___shares (the “Shares”) of common stock of the
Company, par value $0.01 per share, one-half of which is subject to adjustment
pursuant to Exhibit A.
     2. Provisions of the Plan Control. The provisions of the Plan, the terms of
which are incorporated in this Agreement, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions of this
Agreement. The Executive acknowledges receipt of a copy of the Plan prior to the
execution of this Agreement.
     3. Vesting of Right to Receive Shares.
     (a) General. Subject to the further provisions of this Agreement, the
Executive’s right to receive half the number of Shares covered by this Agreement
shall become vested (if at all) upon the third anniversary of the date of this
Agreement, provided the Executive remains continuously employed by the Company
or a subsidiary of the Company through such third anniversary. The Executive’s
right to receive the balance of the Shares covered by this Agreement (subject to
adjustment pursuant to Exhibit A) (the “Performance-Based Shares”) shall become
vested (if at all) at the end of the performance period described in Exhibit A
annexed to this Agreement, subject to (1) attainment of the performance
objectives specified in said Exhibit A, and (2) the Executive’s continuous
employment with the Company or a subsidiary of the Company through the end of
said performance period.
     (b) Accelerated Vesting. If, before the applicable vesting date described
in (a) above, the Executive’s employment with the Company and its subsidiaries
is terminated due to the Executive’s death or “disability” (as defined below),
or there occurs a “change in Company ownership” (as defined below), then the
Executive’s right to receive the Shares (to the extent not previously vested)
will become vested on the date of such termination of employment or immediately
prior to the consummation of the change in Company ownership, as the case may
be. Notwithstanding the preceding sentence, vesting will not accelerate by
reason of a change in Company ownership unless the Executive remains in the
continuous employ of the Company or a subsidiary until the consummation of the
change in Company ownership or the Executive’s employment is terminated sooner
by the Company or a subsidiary in connection with such change in Company
ownership.
     (c) Definitions. The term “disability” means the inability of Executive to
perform the principal duties of the Executive’s employment by reason of a
physical or mental illness or injury that is expected to last indefinitely or
result in death, as determined by a duly licensed physician selected by the
Company. The term “change in Company ownership” means a

1



--------------------------------------------------------------------------------



 



transaction or series of transactions as a result of which any one person or
group of persons acquires (1) ownership of common stock of the Company that,
together with the common stock previously held by such person or group of
persons, constitutes more than 50% of the total fair market value or total
voting power of such stock, or (2) ownership of assets of the Company and its
subsidiaries having a total gross fair market value at least equal to 80% of the
total gross fair market value of all of the assets immediately prior to such
transaction or series of transactions, all as determined pursuant to the
regulations issued by the Treasury Department under Section 409A of the Internal
Revenue Code of 1986 (it being intended that a “change in Company ownership”
under this Agreement will be a permissible distribution event under said section
409A).
     4. Termination of Employment or Service. Upon the termination of the
Executive’s employment or other service with the Company and its subsidiaries
for any reason other than death or disability, the Executive’s right to receive
Shares covered by this Agreement, to the extent not previously vested or
terminated, will thereupon terminate and be canceled.
     5. Restoration. The Executive has been provided and is privy to
intellectual property, trade secrets and other confidential information of the
Company. For two years following the Executive’s termination of employment, the
Executive has agreed not to engage in any activity or provide any services which
are similar to or competitive with the Company’s business. For the same two year
period, the Executive also agreed not to solicit or induce, or cause or permit
others to solicit or induce, any employee to terminate their employment with the
Company. These covenants are set forth and agreed to in the Loyalty and
Confidentiality Agreement between the Executive and Company (“Loyalty
Agreement”). The parties hereto understand and agree that the promises in this
Agreement and those in the Loyalty Agreement, and not any employment of or
services performed by the Executive in the course and scope of that employment,
are the sole consideration for the Shares covered by this Agreement. Further, it
is agreed that should the Executive violate or be in breach of any restrictions
set forth herein or in the Loyalty Agreement (which determination shall be made
in the discretion of the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”)), (a) the Executive shall immediately
return to the Company any Shares, whether or not vested, which were received
hereunder, (b) the Executive shall immediately send to the Company at the
address below in the form of a check, (i) the proceeds from any Shares received
hereunder that were sold to a third party or (ii) the fair market value of any
Shares received hereunder which were transferred for no consideration to a third
party (e.g., a gift or transfer to a trust), provided that the determination of
the fair market value of such Shares shall be determined by the Compensation
Committee as of the date of such violation or breach, and (c) all of the
Executive’s rights to the Shares shall be revoked and the Executive will have no
further rights with respect to the Shares.
     6. Restrictions on Transfer. The Executive’s right to receive Shares under
this Agreement may not be sold, assigned, transferred, alienated, commuted,
anticipated, or otherwise disposed of (except by will or the laws of descent and
distribution), or pledged or hypothecated as collateral for a loan or as
security for the performance of any obligation, or be otherwise encumbered, and
may not become subject to attachment, garnishment, execution or other legal or
equitable process, and any attempt to do so shall be null and void. If the
Executive attempts to dispose of or encumber the Executive’s right to receive
Shares under this Agreement before such right becomes vested, then such right
shall terminate and be canceled as of the date of such attempted transfer.

2



--------------------------------------------------------------------------------



 



     7. Delivery of Shares.
     (a) General. If and as soon as practicable after the Executive’s right to
receive Shares becomes vested in accordance with numbered paragraph 3 above, the
Company will cause such Shares to be issued and delivered to the Executive (or
the Executive’s representative or beneficiary, as the case may be). For the
avoidance of doubt, if the Executive’s right to receive the Shares becomes
vested as a result of a change in control, the Executive will be entitled to
participate in the change in control transaction with respect to such Shares
(less any Shares withheld to satisfy applicable tax withholding) on the same
basis and in the same manner as other stockholders of the Company.
     (b) Tax Withholding. The Company may require as a condition of the delivery
of stock certificates pursuant to subsection (a) above that the Executive remit
to the Company or a subsidiary an amount sufficient in the opinion of the
Company to satisfy any federal, state and other governmental tax withholding
requirements attributable to the vesting or delivery of the shares represented
by such certificate. In addition, or in the alternative, the Company may satisfy
such tax withholding obligation in whole or in part by withholding Shares that
would otherwise be delivered to the Executive (or the Executive’s representative
or beneficiary) based upon the fair market value of the Shares on the applicable
vesting date.
     8. Capital Changes. In the event of a stock dividend, stock split, spin off
or other recapitalization with respect to the outstanding shares of the
Company’s common stock, the Company will make such adjustments to the Shares
covered by this Agreement in order to avoid dilution or enhancement of the
Executive’s rights under this Agreement.
     9. No Service Rights. Nothing contained in the Plan or this Agreement shall
confer upon the Executive any right with respect to the continuation of the
Executive’s employment or other service with the Company or any subsidiary of
the Company or interfere in any way with the right of the Company or any
subsidiary of the Company at any time to terminate such relationship.
     10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to its principles
of conflict of laws.
     11. Miscellaneous. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
other than by written instrument executed by the parties.
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

            RENT-A-CENTER, INC.
      By:                                 Executive                     

Signature Page 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PERFORMANCE VESTING CONDITIONS

A-1 